    Case 4:18-cv-04330 Document 167 Filed on 04/13/21 in TXSD Page 1 of 18
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     April 14, 2021
                          UNITED STATES DISTRICT COURT
                                                                                  Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

MIRIAM EDWARDS, et al,         §
                               §
       Plaintiffs,             §
VS.                            § CIVIL ACTION NO. 4:18-CV-4330
                               §
MCDERMOTT INTERNATIONAL, INC., §
et al,                         §
                               §
       Defendants.             §

                      MEMORANDUM OPINION AND ORDER

         Plaintiff Public Employees’ Retirement System of Mississippi (“Mississippi”) is

the lead plaintiff in this securities class action brought on behalf of shareholders of record

of Defendant McDermott International, Inc. (“McDermott”) as of April 4, 2018 who had

the right to vote in connection with the proposed merger between McDermott and

Chicago Bridge & Iron Company, N.V. (“CB&I”). The defendants are: (1) McDermott;

(2) CB&I; (3) McDermott President and Chief Executive Officer David Dickson

(“Dickson”); (4) McDermott Executive Vice President and Chief Financial Officer Stuart

Spence (“Spence”); and (5) CB&I President and Chief Executive Officer Patrick Mullen

(“Mullen”) (collectively “Defendants”). The merger bankrupted McDermott and led to

ongoing SEC and federal grand jury investigations.

         Mississippi has pled claims against Defendants under Section 14(a) of the

Securities Exchange Act of 1934 (“Section 14(a)”) and Rule 14a–9 promulgated

thereunder (“Rule 14a–9”). See 15 U.S.C. § 78n(a); 17 C.F.R. § 240.14a-9. Mississippi

has also pled claims of control person liability against Dickson, Spence, and Mullen


1 / 18
    Case 4:18-cv-04330 Document 167 Filed on 04/13/21 in TXSD Page 2 of 18




under Section 20(a) of the Securities Exchange Act of 1934 (“Section 20(a)”). See 15

U.S.C. § 78t(a).

         Before the Court is a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6) filed by the defendants. The motion (Dkt. 124) is DENIED.

                                        BACKGROUND

         The pertinent factual allegations, drawn from Mississippi’s live complaint and

taken as true for the purposes of this motion, are as follows. McDermott provides

technology, engineering, and construction services to the energy industry. (Dkt. 98 at p.

5) For much of its history, the company has “focused on upstream field development,

with projects such as production facilities, pipeline installations, and subsea systems, and

particularly offshore oil platforms for clients who are exploration and production

companies.” (Dkt. 98 at p. 5)

         The Merger

         In 2017, McDermott “had an established upstream offshore presence in South and

Central America and the Middle East[.]” (Dkt. 98 at pp. 5–6) But it was not well-

diversified—nearly two-thirds of its 2017 revenue and nearly half of its 2017 contractual

backlog came from a single client, Saudi Aramco—and it had “little presence in the

United States.” (Dkt. 98 at pp. 5–6) McDermott was also viewed as a “potential takeover

target[.]” (Dkt. 98 at pp. 5–6)

         CB&I was an engineering and construction company that worked in the oil and

gas industry and focused on downstream onshore operations, particularly the construction

of petrochemical plants. (Dkt. 98 at p. 6) By the end of 2017, CB&I was “basically


2 / 18
    Case 4:18-cv-04330 Document 167 Filed on 04/13/21 in TXSD Page 3 of 18




bankrupt[,]” with “approximately $2.5 billion of debt, an over $1 billion impairment to

goodwill that had been inflated for years, and potential liability stemming from securities

litigation alleging that [it] had engaged in fraudulent accounting[.]” (Dkt. 98 at p. 6)

         In December of 2017, McDermott entered into a business combination agreement

with CB&I to effectuate a merger between the two companies. (Dkt. 98 at p. 7) Under the

terms of the merger agreement, “CB&I would merge into McDermott and CB&I

shareholders would receive 0.82407 shares of McDermott stock for each share of CB&I

stock, and McDermott shareholders would own approximately 53% of the combined

entity.” (Dkt. 98 at p. 7)

         CB&I’s contractual backlog included four large construction projects in the United

States dubbed “the Focus Projects.” (Dkt. 98 at p. 7) The Focus Projects consisted of two

gas turbine projects, known as the Calpine Gas Turbine Power Project (“Calpine”) and

the IPL Project (“IPL”), and two liquefied natural gas export facility projects, known as

the Freeport LNG Project (“Freeport”) and the Cameron LNG Project (“Cameron”). (Dkt.

98 at p. 7) Analysts and investors homed in on the Focus Projects and how McDermott

would value them from the moment the merger was announced: “the very first question

from an analyst on the December 18, 2017 joint conference call discussing the newly-

announced Merger dealt with the level of due diligence around the transaction.” (Dkt. 98

at p. 7) Dickson said that McDermott had “worked extensively with CB&I on due

diligence,” and Spence stated that the due diligence on the Focus Projects was

“significant.” (Dkt. 98 at p. 7) In response to a question about how McDermott had

“priced in the potential risk” on the Focus Projects, Dickson said that the Focus Projects


3 / 18
    Case 4:18-cv-04330 Document 167 Filed on 04/13/21 in TXSD Page 4 of 18




were “fairly well-progressed, so that takes out a lot of the risk that you would expect at

the start-up.” (Dkt. 98 at p. 52)

         Two months later, on February 20, 2018, CB&I disclosed $101 million in project

charges for the Focus Projects for the fourth quarter of 2017. (Dkt. 98 at p. 31); see also

CB&I Form 8-K dated February 20, 2018.1 Because of those project charges, CB&I’s

Engineering & Construction group posted a $41.2 million operating loss for the quarter.

See CB&I Form 8-K dated February 20, 2018. CB&I reported a net loss of $1.5 billion

for the full year 2017; CB&I had reported a net loss of $313.2 million in 2016. See CB&I

Form 8-K dated February 20, 2018. Even though the news disclosed by CB&I was not

good, Mississippi alleges that it actually should have been worse and that “[t]he $101

million in charges reported by CB&I was woefully inadequate to represent the true costs

to complete the Focus Projects[.]” (Dkt. 98 at p. 60) Mississippi alleges that CB&I

partially blunted the bad news by violating Generally Accepted Accounting Principles

(“GAAP”): “Notwithstanding the GAAP requirement to use the ‘most recent

information’ and its disclosed claim that it based its estimates on ‘expected costs,’ CB&I

based its estimates on anticipated improvements in the weather, and on improvements in

its productivity, which it knew had not been achieved.” (Dkt. 98 at pp. 34–35)

         CB&I’s concerning news notwithstanding, Dickson said at a conference call the

next day that Defendants were “even more confident” in the merger and that CB&I’s

1
 The Court takes judicial notice of the February 20, 2018 Form 8-K filing, as well as the other
SEC filings referenced in this opinion. Izadjoo v. Helix Energy Solutions Group, Inc., 237 F.
Supp. 3d 492, 506 (S.D. Tex. 2017) (J. Rosenthal) (“In securities cases, courts may take judicial
notice of the contents of public disclosure documents that the law requires be filed with
government agencies, such as the SEC, and that are actually filed with the agency.”).


4 / 18
    Case 4:18-cv-04330 Document 167 Filed on 04/13/21 in TXSD Page 5 of 18




financial disclosures were no cause for alarm. (Dkt. 98 at pp. 59–60); see also

McDermott Form 425 dated February 21, 2018. With regard to the Focus Projects

specifically, Dickson told the analysts on the call that “[t]he potential for incremental

overruns on [the Focus] projects was considered during our due diligence and these

charges are well within the potential downside scenarios we contemplated as part of our

due diligence.” (Dkt. 98 at pp. 59–60); see also McDermott Form 425 dated February 21,

2018.

         McDermott and a subsidiary of CB&I filed proxy materials on January 24, March

2, March 23, March 27, and April 2, 2018. (Dkt. 98 at p. 61) The companies scheduled

shareholder meetings on April 4, 2018 and May 2, 2018. (Dkt. 98 at p. 61) In its proxy

solicitation materials, McDermott disclosed that one of its board members had voted

against the merger with CB&I on the basis that the problems with the Focus Projects

could “be difficult for McDermott’s management to remedy (at least in the near term)[,]”

rendering the transaction “too risky for McDermott[.]” (Dkt. 98 at p. 63–64); see also

McDermott Form S-4/A dated March 27, 2018. In a warning that proved prescient, the

dissenting director recounted his experience as president and CEO of a company that had

gone bankrupt after suffering $2 billion in losses related to its acquisition of “a business

with two significant, fixed-price, lump-sum combined-cycle gas power plant projects[.]”

(Dkt. 98 at p. 64); see also McDermott Form S-4/A dated March 27, 2018.

         In response to the dissenting director, the proxy materials stated that

“McDermott’s management team . . . expressed the belief that, based on McDermott’s

due diligence and the experience and capabilities of the McDermott management team,


5 / 18
      Case 4:18-cv-04330 Document 167 Filed on 04/13/21 in TXSD Page 6 of 18




the risks related to CB&I’s four significant contracts that have negatively impacted

CB&I’s results of operations in recent periods could be managed and that similar

problems could be avoided in the future through improved project management.” (Dkt.

98 at p. 64); see also McDermott Form S-4/A dated March 27, 2018. The proxy materials

did not mention internal forecasts by CB&I personnel that are discussed in more detail

below and that supported the dissenting director’s position regarding the Focus Projects.

(Dkt. 98 at pp. 63–65) The CB&I internal forecasts indicated that CB&I’s financial

statements were underreporting costs for the Focus Projects by $1 billion. (Dkt. 98 at p.

38)

         The proxy materials also omitted consideration of the CB&I internal forecasts for

the Focus Projects from their calculation of the fair value of assets. (Dkt. 98 at pp. 66–68)

The proxy materials instead “assumed” that, for assets other than intangible assets, “the

fair value of all assets and liabilities equal[ed] their respective carrying values.” (Dkt. 98

at pp. 66–67); see also McDermott Form S-4/A dated March 27, 2018.

         Defendants appeared to be somewhat vindicated just before the scheduled merger

vote, when CB&I reported that it “did not incur any material project changes to the Focus

Projects in the first quarter 2018[.]” (Dkt. 98 at pp. 68–71) In a Form 8-K dated April 24,

2018, McDermott stated that it had identified $350 million in potential savings in

operating costs that could result from the merger. (Dkt. 98 at pp. 69, 73); see also

McDermott Form 8-K dated April 24, 2018. In a conference call the same day, Dickson

noted that McDermott had rejected a buyout offer from a competitor named Subsea 7 and

was moving ahead with the CB&I merger. (Dkt. 98 at p. 71–73); see also McDermott


6 / 18
    Case 4:18-cv-04330 Document 167 Filed on 04/13/21 in TXSD Page 7 of 18




Form 425 dated April 24, 2018. Dickson stated that McDermott’s management had

“spent considerable time with CB&I reviewing the project portfolio” and felt “very

comfortable with the progress” CB&I had made to “de-risk” the Focus Projects. (Dkt. 98

at pp. 74–75); see also McDermott Form 425 dated April 24, 2018.

         The merger with CB&I closed on May 10, 2018. (Dkt. 98 at p. 8) It was a disaster

for McDermott.

         Defendants’ Post-Merger Financial Disclosures and Statements

         On July 31, 2018, McDermott reported a $221 million change in cost estimates for

the Focus Projects. (Dkt. 98 at p. 79); see also McDermott Form 8-K dated July 31, 2018.

Dickson said that McDermott was “clearly disappointed with the increased cost

estimates” but continued to insist that “[t]he increases [we]re within the bounds of the

scenarios [McDermott] contemplated during [its] due diligence[.]” (Dkt. 98 at p. 79); see

also McDermott Form 8-K dated July 31, 2018.

         The next quarter brought worse news. On October 30, 2018, McDermott disclosed

that, “[f]or the third quarter of 2018, [it] recorded $744 million of changes in estimates”

for the Focus Projects. (Dkt. 98 at p. 81); see also McDermott Form 8-K dated October

30, 2018. Dickson and Spence acknowledged on a conference call that day that “the

increased charges resulted from the Defendants’ analyses of the facts in existence as of

the Proxy Statement’s dissemination and shareholder vote.” (Dkt. 98 at pp. 84–85) They

“did not contend on the conference call that there had been changes in the nature of the

Focus Projects subsequent to the Merger.” (Dkt. 98 at p. 84) The news caused

McDermott’s share price to fall by nearly 40% on October 31, 2018. (Dkt. 98 at p. 86)


7 / 18
    Case 4:18-cv-04330 Document 167 Filed on 04/13/21 in TXSD Page 8 of 18




         There were additional material changes to the cost estimates. On February 13,

2019, McDermott disclosed that, “[f]or the fourth quarter of 2018, [it] expect[ed] to

report an adverse change in estimate of approximately $168 million” for the Cameron

project. (Dkt. 98 at pp. 87–88); see also McDermott Form 8-K dated February 13, 2019.

The new estimate caused McDermott’s share price to drop by 26%. (Dkt. 98 at p. 88) On

July 29, 2019, McDermott then disclosed a net loss of $146 million and an operating loss

of $61 million for the second quarter of 2019, along with a $205 million cash burn tied to

the Cameron project. (Dkt. 98 at pp. 90–92); see also McDermott Form 8-K dated July

29, 2019. The disclosures caused McDermott’s share price to drop by 35.3%. (Dkt. 98 at

p. 92)

         The Focus Projects ultimately sank McDermott. On September 18, 2019, news

that McDermott had hired a company known for its restructuring and bankruptcy work

halted trading on McDermott’s stock, despite McDermott’s denial that a bankruptcy was

imminent. (Dkt. 98 at pp. 93–94) When trading resumed, McDermott’s share price

dropped over 75%. (Dkt. 98 at p. 94) On November 4, 2019, McDermott filed a Form 10-

Q with the Securities and Exchange Commission (“SEC”) in which the company

disclosed that the SEC had served subpoenas on the company on July 26, 2019 and was

“conducting an investigation related to disclosures [McDermott] made concerning the

reporting of projected losses associated with the Cameron LNG project.” See McDermott

Form 10-Q dated November 4, 2019. Despite its prior denial that it was going bankrupt,

McDermott filed for Chapter 11 bankruptcy protection on January 21, 2020. See Southern




8 / 18
    Case 4:18-cv-04330 Document 167 Filed on 04/13/21 in TXSD Page 9 of 18




District of Texas bankruptcy case number 20-30336.2 On its website, McDermott

explained that it filed for bankruptcy protection because “the ‘focus projects’ (Freeport

and Cameron LNG) have significantly strained McDermott’s finances, and have made it

difficult to maintain a timely balance between cash received from customers and cash

spent on projects.”3

         On May 8, 2020, McDermott filed a Form 10-Q in which the company reiterated

that the SEC is “conducting an investigation related to disclosures [the company] made

concerning the reporting of projected losses associated with the Cameron LNG project”

and further disclosed that “a Federal Grand Jury is conducting a criminal investigation

and [has] requested various documents, including cost forecasts and other financial-

related information, related to the Cameron LNG project.” See McDermott Form 10-Q

dated May 8, 2020. The investigations are ongoing.

         Mississippi’s Allegations Regarding the Cost of the Focus Projects and the
         Companies’ Internal Estimates

         According to CB&I and McDermott personnel discussed in Mississippi’s

complaint, “Defendants hid well over $1 billion in undisclosed costs related directly to

the Focus Projects.” (Dkt. 98 at p. 37) The Financial Operations Controller for CB&I’s


2
  The Court takes judicial notice that the bankruptcy petition was filed. “[I]t is clearly proper in
deciding a 12(b)(6) motion to take judicial notice of matters of public record.” Norris v.
Hearst Trust, 500 F.3d 454, 461 n.9 (5th Cir. 2007).
3
  The Court takes judicial notice of this explanation on McDermott’s website. See Town of Davie
Police Pension Plan v. Pier 1 Imports, Inc., 325 F. Supp. 3d 728, 746 n.3 (N.D. Tex. 2018),
aff’d, 935 F.3d 424 (5th Cir. 2019). The Court accessed the page at:
https://www.mcdermott.com/CMSPages/GetAzureFile.aspx?path=~%5Cmdrsite%5Cmedia%5C
pdf-docs%5Cfinal-public-faq-post-
filing.pdf&hash=29edc26c55102ea2dd4d2ab923bafb487b128b646c1d77385a70ed0726714ef8.



9 / 18
   Case 4:18-cv-04330 Document 167 Filed on 04/13/21 in TXSD Page 10 of 18




USA Oil and Gas Division said that the Cameron project—the subject of the ongoing

SEC and federal grand jury investigations—alone was $1 billion over budget as of

November of 2017. (Dkt. 98 at pp. 43–44) The Controller’s account was seconded by a

Director of Project Controls who worked on both the Calpine and Cameron projects, who

said there was such “rampant corporate override” of the Cameron project’s cost estimates

at the end of 2017 and throughout the first quarter of 2018 “that it was just a deception to

stakeholders of the company.” (Dkt. 98 at p. 9) The project controls director left

McDermott on June 12, 2018, just after the merger closed, and stated in an exit interview

and a report that Cameron would “lose an additional 700MM to 1.2B before th[e] project

[wa]s completed.” (Dkt. 98 at p. 9)

          Mississippi alleges that requests for documents showing the accurate forecasts

would have been part of Defendants’ pre-merger due diligence; the project controls

director said that “competent due diligence would have included specific requests for

Risk Registers and similar documents created by Project Controls that forecasted future

cost changes to the immense Cameron Project.” (Dkt. 98 at p. 43) Those documents

would have shown that the true cost of the Focus Projects was not being reported by

CB&I; the project controls director, who helped compile CB&I’s Risk Registers, stated

that, “[b]y the end of December 2017, when the Merger was first announced, [the project

controls director’s] forecasted costs had escalated well beyond what was reported in

CB&I’s financial statements, rising to well over $1 billion above current reported costs.”

(Dkt. 98 at p. 38)




10 / 18
   Case 4:18-cv-04330 Document 167 Filed on 04/13/21 in TXSD Page 11 of 18




          In sum, Mississippi, quoting the project controls director, alleges that “CB&I

misrepresented the true costs of and risks to the Focus Projects by engaging in ‘rampant

corporate override’ of the Focus Projects’ costs to such an extent that it was ‘just a

deception to stakeholders of the company.’” (Dkt. 98 at p. 65) And Dickson, Spence, and

McDermott “either failed to review and incorporate information from readily available

core documents, such as Risk Registers, despite representing to shareholders the

performance of due diligence sufficient to assess the risks and costs of the Focus Projects

or, alternatively, did review this readily-available information and disregarded over one

billion dollars in change in cost estimates.” (Dkt. 98 at pp. 64–65)

                                   LEGAL STANDARDS

          Rule 12(b)(6)

          Rule 8 of the Federal Rules of Civil Procedure requires a pleading to contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). A motion filed under Federal Rule of Civil Procedure 12(b)(6) tests a

pleading’s compliance with this requirement and is “appropriate when a defendant

attacks the complaint because it fails to state a legally cognizable claim.” Ramming v.

United States, 281 F.3d 158, 161 (5th Cir. 2001). A complaint can be dismissed under

Rule 12(b)(6) if its well-pleaded factual allegations, when taken as true and viewed in the

light most favorable to the plaintiff, do not state a claim that is plausible on its face.

Amacker v. Renaissance Asset Mgmt., LLC, 657 F.3d 252, 254 (5th Cir. 2011); Lone Star

Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). As the

Fifth Circuit has further clarified:


11 / 18
   Case 4:18-cv-04330 Document 167 Filed on 04/13/21 in TXSD Page 12 of 18




                A claim has facial plausibility when the plaintiff pleads factual content that
                allows the court to draw the reasonable inference that the defendant is liable
                for the misconduct alleged. This includes the basic requirement that the
                facts plausibly establish each required element for each legal claim.
                However, a complaint is insufficient if it offers only labels and conclusions,
                or a formulaic recitation of the elements of a cause of action.
                Coleman v. Sweetin, 745 F.3d 756, 763–64 (5th Cir. 2014) (quotation
                marks and citations omitted).

          Motions to dismiss under Rule 12(b)(6) are viewed with disfavor and are rarely

granted. Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir. 2011).

          Section 14(a)

          Section 14(a) prohibits false statements in proxy solicitations associated with

registered securities. See 15 U.S.C. § 78n(a); 17 C.F.R. § 240.14a–9. The elements of a

section 14(a) claim are: (1) defendants misrepresented or omitted a material fact in a

proxy statement; (2) defendants acted at least negligently in distributing the proxy

statement; and (3) the false or misleading proxy statement was an essential link in

causing the corporate actions. In re Browning-Ferris Industries, Inc. Shareholder

Derivative Litigation, 830 F. Supp. 361, 365 (S.D. Tex. 1993). “An omitted fact is

material if there is a substantial likelihood that a reasonable shareholder would consider it

important in deciding how to vote.” TSC Industries, Inc. v. Northway, Inc., 426 U.S. 438,

449 (1976).

          Although Plaintiffs in Section 14(a) actions are not required to comply with the

scienter pleading requirement of the Private Securities Litigation Reform Act (“the

PSLRA”), they must comply with the PSLRA’s particularity requirement. Hulliung v.

Bolen, 548 F. Supp. 2d 336, 341 n.4 (N.D. Tex. 2008). The PSLRA’s particularity



12 / 18
    Case 4:18-cv-04330 Document 167 Filed on 04/13/21 in TXSD Page 13 of 18




requirement requires a plaintiff to “specify each statement alleged to have been

misleading, the reason or reasons why the statement is misleading, and, if an allegation

regarding the statement or omission is made on information and belief, ... all facts on

which that belief is formed.” 15 U.S.C. § 78u-4(b)(1). But the PSLRA “was not enacted

to raise the pleading burdens . . . to such a level that facially valid claims, which are not

brought for nuisance value or as leverage to obtain a favorable or inflated settlement,

must be routinely dismissed on Rule . . . 12(b)(6) motions.” ABC Arbitrage Plaintiffs

Group v. Tchuruk, 291 F.3d 336, 354 (5th Cir. 2002).

                                             ANALYSIS

          In their motion to dismiss, Defendants argue that Mississippi’s Section 14(a)

claims must be dismissed because: (1) Mississippi pleads a derivative claim, rather than a

direct one; (2) Mississippi has failed to plead loss causation; and (3) the statements relied

on by Mississippi are puffery, non-actionable opinions, or forward-looking statements

that fall within the PSLRA’s safe harbor.4 The Court disagrees with all of Defendants’

contentions.

          i.    Mississippi is entitled to bring, and has pled, a direct claim.

          Under Supreme Court precedent, shareholders have long been able to bring direct

Section 14(a) claims when those shareholders have been deprived of the right to cast an

informed vote. Mills v. Electric Auto-Lite Co., 396 U.S. 375, 381, 397 (1970) (upholding

both direct and derivative claims under Section 14(a) based on a misleading merger


4
 Defendants attack Mississippi’s Section 20(a) claims solely on the basis that the Section 14(a)
claims are inadequately pled.


13 / 18
   Case 4:18-cv-04330 Document 167 Filed on 04/13/21 in TXSD Page 14 of 18




proxy); see also TSC Industries, Inc. v. Northway, Inc., 426 U.S. 438, 443–44 (1976)

(allowing a direct claim under Section 14(a) based on a misleading merger proxy to

proceed to trial). In Mills, the Supreme Court wrote that Section 14(a):

                stemmed from a congressional belief that fair corporate suffrage is an
                important right that should attach to every equity security bought on a
                public exchange. The provision was intended to promote the free exercise
                of the voting rights of stockholders by ensuring that proxies would be
                solicited with explanation to the stockholder of the real nature of the
                questions for which authority to cast his vote is sought.
                Mills, 396 U.S. at 381 (quotation marks, brackets, and citations omitted).

          Mississippi has pled that it “and other members of the proposed Class were denied

the opportunity to make an informed decision when voting on the Merger” because

Defendants made “false and misleading statements of material fact” that were designed to

“encourage the Class to vote in favor of the Merger.” (Dkt. 98 at pp. 49–50, 97, 99) Mills

and the Supreme Court’s other cases discussing Section 14(a) allow Mississippi to plead

a direct claim, and it has done so. See Rudolph v. Cummins, No. 4:06-CV-2671, 2007 WL

1189632, at *2 (S.D. Tex. Apr. 19, 2007) (“This allegation indicates that the

shareholders’ voting rights have been impaired, which suggests that the shareholders

have been damaged and that the claim is direct.”).

          ii.   Mississippi has sufficiently pled loss causation.

          The PSLRA does not impose a heightened pleading requirement for loss

causation. Dura Pharmaceuticals, Inc. v. Broudo, 544 U.S. 336, 347 (2005). In securities

actions, a plaintiff must generally simply “provide a defendant with some indication of

the loss and the causal connection that the plaintiff has in mind.” Id.




14 / 18
   Case 4:18-cv-04330 Document 167 Filed on 04/13/21 in TXSD Page 15 of 18




          More specifically, “a plaintiff satisfies [Section] 14(a)’s loss causation

requirement by demonstrating that [the] defendant’s misrepresentations induced a

disparity between the transaction price and the true investment quality of the securities at

the time of the transaction.” In re AOL Time Warner, Inc. Securities and ERISA

Litigation, 381 F. Supp. 2d 192, 231 (S.D.N.Y. 2004) (quotation marks omitted); see also

Mills, 396 U.S. at 388–89 (“[M]onetary relief might be afforded to the shareholders [in a

direct Section 14(a) action] if the merger resulted in a reduction of the earnings or

earnings potential of their holdings.”). Mississippi has pled facts sufficient to establish

that the merger between McDermott and CB&I, and the misleading proxy materials that

facilitated it, led to drastic drops in McDermott’s stock price as the truth about the Focus

Projects became known. (Dkt. 98 at pp. 86–94) These allegations are sufficient to plead

loss causation. Cf. Dura, 544 U.S. at 347 (holding that allegations of an “artificially

inflated purchase price” did not satisfy the economic loss requirement when the

complaint “fail[ed] to claim that [the company’s] share price fell significantly after the

truth became known”).

          iii.   Mississippi has sufficiently pled actionable misrepresentations and
                 omissions.

          Defendants argue that all of the statements relied on by Mississippi are puffery,

non-actionable opinions, or forward-looking statements that fall within the PSLRA’s safe

harbor.

          “Under the judicially created puffery doctrine, general, forward-looking,

optimistic corporate statements that are so vague and indefinite that they do not affect the



15 / 18
   Case 4:18-cv-04330 Document 167 Filed on 04/13/21 in TXSD Page 16 of 18




price of a security because a reasonable investor would not rely on them in deciding

whether to purchase or sell stock, are immaterial as a matter of law and should be

dismissed.” Kurtzman v. Compaq Computer Corp., No. 4:99-CV-779, 2000 WL

34292632, at *37–38 (S.D. Tex. Dec. 12, 2000). The term “puffery” can also refer to

“predictive or forward-looking statements” that “neither rise to the level of a guarantee

nor include a specific statement of fact.” Id.

          The Fifth Circuit does not have a per se rule for dismissing puffery. Id. Rather,

courts in this Circuit must “examine each corporate statement in the context in which it

was made.” Id. “Materiality is not judged in the abstract, but in light of the surrounding

circumstances.” Krim v. BancTexas Group, Inc., 989 F.2d 1435, 1448 (5th Cir. 1993).

          Similarly, opinion statements can also be actionable, since “the disclosure required

by the securities laws is measured not by literal truth, but by the ability of the statements

to accurately inform rather than mislead prospective buyers.” Lormand v. US Unwired,

Inc., 565 F.3d 228, 248 (5th Cir. 2009). In order to make an opinion statement actionable,

a plaintiff must “call into question the issuer’s basis for offering the opinion.” Omnicare,

Inc. v. Laborers Dist. Council Const. Industry Pension Fund, 575 U.S. 175, 194 (2015).

“The investor must identify particular (and material) facts going to the basis for the

issuer’s opinion—facts about the inquiry the issuer did or did not conduct or the

knowledge it did or did not have—whose omission makes the opinion statement at issue

misleading to a reasonable person reading the statement fairly and in context.” Id.

          Under the PSLRA’s safe harbor provisions, a forward-looking statement is not

actionable if: (1) it is identified as forward-looking and is accompanied by “meaningful


16 / 18
   Case 4:18-cv-04330 Document 167 Filed on 04/13/21 in TXSD Page 17 of 18




cautionary statements identifying important factors that could cause actual results to

differ materially;” (2) it is immaterial; or (3) the plaintiff fails to plead that the forward-

looking statement was made with actual knowledge that it was false or misleading.

Lormand, 565 F.3d at 243. “Whether or not a statement is forward-looking is governed

by the nature of the statement, not a litigant's allegations about the statement.” Georgia

Firefighters’ Pension Fund v. Anadarko Petroleum Corporation, No. 4:20-CV-576, 2021

WL 182316, at *6 (S.D. Tex. Jan. 19, 2021) (J. Atlas) (quotation marks omitted).

          Here, as set out above, Mississippi has pled sufficient facts to establish that

Defendants’ repeated assurances regarding the Focus Projects were material and made

with actual knowledge that they were misleading. Internal CB&I forecasts and risk

registers showed that, at the time of the merger, McDermott and CB&I were understating

the costs associated with the Focus Projects by about $1 billion. A project controls

director who worked on both the Calpine and Cameron projects at CB&I left McDermott

shortly after the merger because the company, like CB&I before the merger, refused to

report the additional costs and was engaging in “a deception to stakeholders of the

company.” Defendants did not disclose the existence of the estimates, which ultimately

proved to be correct. Defendants’ repeated assurances regarding the Focus Projects

omitted material facts about the costs of the Focus Projects, and those omissions are

actionable. See Anadarko, 2021 WL 182316 at *6 (“[B]y the time Defendants made

‘forward-looking’ statements during the Class Period regarding Shenandoah, Defendants

already knew that the potential for Shenandoah was being exaggerated and needed ‘a

significant downward adjustment.’”).


17 / 18
   Case 4:18-cv-04330 Document 167 Filed on 04/13/21 in TXSD Page 18 of 18




          Under the circumstances, Mississippi has established an entitlement to further

discovery in this case.

                                      CONCLUSION

          The defendants’ motion to dismiss (Dkt. 124) is DENIED. Discovery in this case

may proceed.


          SIGNED at Houston, Texas, this 13th day of April, 2021.


                                              ___________________________________
                                              GEORGE C. HANKS, JR.
                                              UNITED STATES DISTRICT JUDGE




18 / 18
